Citation Nr: 1632125	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  12-07 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for diabetes mellitus, type II, and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

3.  Entitlement to service connection for urothelial carcinoma of the urethra and bladder.


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971, with confirmed service in the Republic of Vietnam.  

This case is before the Board of Veterans' Appeals (Board) on appeal from December 2010 and September 2011 rating decisions of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  Based on the Veteran's statements and the medical evidence of record the Board has expanded the Veteran's claim for service connection for prostate cancer to include service connection for urothelial carcinoma of the urethra and bladder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.

The reopened claim for service connection for diabetes mellitus, type II and the claim for service connection for urothelial carcinoma of the urethra and bladder are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A September 2004 rating decision denied service connection for diabetes mellitus, type II; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received after the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for diabetes mellitus, type II.

3.  Prostate cancer has not been present during the pendency of the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus, type II.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim to reopen the claim for entitlement to service connection for diabetes mellitus, type II.  Therefore, no further development is required before the Board decides that matter.

With regard to the claim of entitlement to service connection for prostate cancer, the record reflects that all necessary assistance has been provided to the Veteran.  In this regard the Board notes that VA has obtained the Veteran's service treatment records, available private treatment records, and relevant VA treatment records.  

The Veteran was afforded a VA examination in response to his claim for service connection for prostate cancer in September 2011 that the Board finds to be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.).

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim for service connection for prostate cancer.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.

General Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

Veterans who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, or along the Korean DMZ between April 1, 1968, and August 31, 1971, shall be presumed to have been exposed to an herbicide agent.  See 38 C.F.R. § 3.307(a) (6).  38 U.S.C.A. § 1116(a) provides presumptive service connection on the basis of herbicide exposure in service for enumerated diseases manifested to a degree of 10 percent or more within a specified time period.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313, 3.318.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, and develops diabetes mellitus or prostate cancer to a compensable degree any time after such service, the disease shall be service-connected even though there is no record of such disease during service, provided that the rebuttable presumption provisions of § 3.307(d) are also satisfied.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Claim to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Factual Background and Analysis

The Veteran's claim of entitlement to service connection for diabetes mellitus was denied in a September 2004 rating decision based on the determination that the evidence failed to show the presence of the claimed disability or that the disability was incurred in service.  The evidence of record at the time of the September 2004 rating decision included the Veteran's service treatment records, a July 2002 VA examination report, and the Veteran's statements.  The Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

In October 2010, the Veteran filed a request to reopen the claim for entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.  

In a November 2010 VA examination, the Veteran reported that his blood sugar problems began in 1981 and that he was told he had diabetes in 2009.  The VA examiner diagnosed impaired glucose intolerance and explained that the laboratory data did not meet the criteria for a diagnosis of diabetes mellitus.

VA treatment records indicate ongoing treatment for glucose intolerance.  A March 2011 VA treatment record notes a medical history of insulin-dependent diabetes for the past two years.

A June 2016 private hospital record provides an admitting diagnosis of diabetes mellitus and notes a history of diabetes mellitus, type II, treated with metformin.  

The Board finds the June 2016 private hospital treatment record to be new and material, as it is not cumulative or redundant of evidence previously of record and relates to a previously unestablished element of entitlement to service connection for diabetes mellitus.  Specifically, the private treatment record supports the presence of the claimed disability.  Accordingly, reopening of the claim is in order.

Service Connection for Prostate Cancer

The Veteran contends he has prostate cancer related to herbicide exposure in the Republic of Vietnam.

Service treatment records (STRs) are negative for evidence of prostate cancer.

January 2011 VA treatment records report the Veteran underwent a prostatic urethral biopsy.  Pathology testing results indicated findings of papillary urothelial carcinoma of the prostatic urethra and benign prostatic tissue with chronic inflammation.  

February 2011 VA treatment record notes the Veteran underwent a transurethral resection of the prostate.  The surgical findings included a papillary tumor on the anterior lobe of the prostate, enlarged lateral lobes, ball-valve bladder outlet, and trabeculation.  The VA treatment note provides a post-operative diagnosis of prostatic urethral transitional cell carcinoma and benign prostatic hypertrophy.  The microscopic exam revealed papillary urothelial carcinoma of the prostatic urethra with invasion into the urethral subepithelial connective tissue and no invasion into the muscularis propria or prostatic stroma.

In July 2011, the Veteran underwent a cystoscopy at a VA facility.  He was found to have a bladder tumor.  In August 2011 he underwent trans-urethral resection of the bladder tumor.  Pathological evaluation disclosed the presence of papillary urothelial carcinoma of the bladder.  

In a September 2011 VA examination, the Veteran reported a diagnosis of either prostate or bladder cancer from about two years prior that resulted in removal of a tumor.  The examiner noted a diagnosis of urethral carcinoma and weekly treatments for bladder cancer.  Upon examination, the prostate was slightly enlarged and mildly firm to palpation.  The examiner opined that the Veteran did not have prostate cancer and noted that prostate tissue biopsies did not find cancer.  The examiner indicated review of the Veteran's urology treatment notes and pathology reports and concluded that the Veteran did not have prostate cancer, but rather papillary urothelial carcinoma, which affected the urethra and right bladder wall.  

In an October 2011 notice of disagreement, the Veteran contended that tumors were removed from his prostate in February 2011 at a VA hospital.  In January 2012, the Veteran contended that a patient advocate told him he was treated for prostate cancer in January 2011.  In support of his claim, the Veteran submitted a January 2011 VA treatment record noting an evaluation for prostate cancer.

A June 2016 private hospital record indicates a patient medical history of bladder and prostate cancer.

The Board finds that service connection for prostate cancer is not warranted because the disorder has not been present during the period of the claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Board acknowledges that the Veteran might sincerely believe that he was treated for prostate cancer.  Never the less, as a layperson, he is not competent to diagnose prostate cancer.  The Board also acknowledges that the Veteran reported a patient advocate told him he was treated for prostate cancer.  However, while the Veteran is competent to report a contemporaneous diagnosis rendered and related to him by a medical professional, he has not contended that a doctor told him he was diagnosed with prostate cancer.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Moreover, the Board finds that the September 2011 VA examiner's opinion that the Veteran was treated for urethra and right bladder wall cancer and not prostate cancer to be consistent with the actual treatment records and highly probative.  The opinion was rendered after the examination of the Veteran and the review of the Veteran's pertinent history, including the pathology reports showing that the Veteran did not have prostate cancer.  Therefore, the Board has concluded that the Veteran has not had prostate cancer or residuals thereof during the period of the claim. 

Accordingly, this claim must be denied.  In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

As new and material evidence has been received, reopening of the claim for service connection for diabetes mellitus, type II, is granted.

Service connection for prostate cancer is denied.




REMAND

With respect to the claim for entitlement to service connection for service connection for urothelial carcinoma of the urethra and bladder, the record reflects that the Veteran has not been provided adequate notice in response to the claim and the claim has not been formally adjudicated by the RO.  Therefore, further action by the originating agency is required before the Board decides that claim.

The Board has granted reopening of the Veteran's claim for service connection for diabetes mellitus, type II but the medical evidence of record does not adequately establish that the Veteran has this claimed disability.  Therefore, further development to obtain any outstanding, pertinent treatment records and to afford the Veteran an appropriate VA examination is in order.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should provide the Veteran with all required notice in response to the claim for service connection for urothelial carcinoma of the urethra and bladder.

2.  It also should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, record should be annotated to reflect such and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2016).
 
3.  When all indicated record development has been completed, the Veteran should be afforded a VA examination by a qualified examiner to determine if he has had diabetes mellitus, type II at any time during the period of the claim.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  If the examiner determines that the Veteran has not had diabetes mellitus, type II at any time during the period of the claim, the examiner should explain the basis for that determination.  

4.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
5.  Then, the RO or the AMC should decide the issues remaining on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


      (CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


